 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnco Insulations, Inc. and Larry J. Ourso, Sr.Dow Chemical Company, Louisiana Division andLarry J. Ourso, Sr.The McCarty Corporation and Larry J. Ourso, Sr.Cases 15-CA-6910, 15-CA-6911, and 15-CA-6912January 28, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn August 13, 1979, Administrative Law Judge J.Pargen Robertson issued the attached Decision in thisproceeding. Thereafter, Respondent Dow ChemicalCompany, Louisiana Division, filed exceptions and asupporting brief; the General Counsel filed limitedexceptions and a supporting brief; Respondent AncoInsulations, Inc., filed limited cross-exceptions and abrief in support thereof and in answer to the GeneralCounsel; Respondent McCarty Corporation filed lim-ited cross-exceptions and a brief in support thereofand in answer to the General Counsel; the RespondentDow Chemical Company, Louisiana Division, filed abrief in answer to the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The facts are more fully set forth by the Adminis-trative Law Judge in the attached Decision. Briefly,Anco Insulations and McCarty Corporation werecontractors on Dow Chemical Company's construc-tion project. Charging Party Larry J. Ourso, Sr.,worked for Anco as insulation installer until hisdischarge on April 28, 1978. After a number ofunsuccessful oral complaints, Ourso, on March 28,1978, filed a written complaint that scaffolding onwhich he was working was unsafe. The next day, aforeman called the union steward into his office andsaid that he had the complaint from Ourso, and thathe had to get Ourso off the job. He said that Dow'sproject engineer wanted Ourso off the job. Oursoheard about this and complained to Dow's safetyRespondent Dow Chemical Company, Louisiana Division, has exceptedto certain credibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect. Standard247 NLRB No. 81engineer that he was going to be discharged because ofhis safety complaint. The safety engineer contactedDow's project engineer, who reported back that Oursowas not going to be terminated.In late April 1978, Ourso and another employeenoticed that insulation was apparently being installedin nearby furnaces by another contractor. Oursomentioned the matter to the union steward because itpossibly involved a jurisdictional dispute. Because hewould not be at work the next day, the steward toldOurso to call the union office. Ourso did so and wastold to check on the matter. On April 27, Ourso wentinto the furnace, questioned employees working there,and checked on the type of work being done. Hephoned his findings to the union office and the nextday told his steward about the matter. About 1 p.m.on April 28, Ourso was fired by Anco's foreman, whosaid that Ourso had been seen inside the furnace, andDow's project engineer wanted him off the job.The following Monday, May 1, Ourso picketed anentrance gate at Dow from about 5:50 to 9:15 a.m.with a sign stating, "Anco Industrial InsulatorsUnfair." As a result, fellow workers using that gatestayed off the job. Anco secured an injunction thatmorning prohibiting Ourso from picketing, and Oursodid not picket further. Ourso testified that he picketedto let his fellow workers know what would happen ifthey were involved in a safety incident. However,Ourso made no attempt to communicate his reason tofellow employees.On May 9, Ourso was referred by the Union towork for McCarty at the Dow facility. Ourso reportedfor work on May 10, but was prohibited from enteringthe gate by Dow security because of his May Ipicketing. Because Dow stopped him at the gate,Ourso was unable to go to work for McCarty.We agree with the Administrative Law Judge thatAnco's foreman told the union steward, an employeeof Anco, that he had to get Ourso off the job becauseof Ourso's safety complaint, and that Anco therebyviolated Section 8(a)(1) of the Act by threatening todischarge an employee for engaging in protectedconcerted activity. Accordingly, we shall adopt theAdministrative Law Judge's recommended Order withrespect to Anco.2We further agree with the Adminis-trative Law Judge that Ourso was discharged notbecause he filed a safety complaint, but because he wasin another work area on working time withoutauthorization. We also agree that the evidence showsthat other employees had been discharged becausethey left their work areas, and that there was no needDry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for reversinghis findings.I We shall, however, change the broad cease-and-desist order to a narrowone. See Hickmot Foods Inc., 242 NLRB 1357 (1979).612 ANCO INSULATIONS. INCfor using other than normal procedures for inquiringinto work jurisdictional questions. Thus, the fact thatOurso was at the time engaged in union businessplayed no part in his discharge. In fact, Anco was notaware that Ourso was checking on a possible jurisdic-tional problem when it decided to discharge him forleaving his work area. Accordingly, we agree with theAdministrative Law Judge, for the reasons set forth inhis Decision, that Anco lawfully discharged Ourso.We do not, however, agree with the AdministrativeLaw Judge that Dow violated the Act by refusing topermit Ourso to work for McCarty. Dow had amplereason to keep Ourso off the site. Ourso's picketingkept several hundred people off the job and effectivelyshut down a substantial part of the project for the day.The issue is, thus, whether Ourso's picketing wasconcerted protected activity. Contrary to the Adminis-trative Law Judge, we find for the following reasonsthat Ourso's picketing was individual, as opposed toconcerted, activity, and that Dow lawfully prohibitedOurso's further employment on the site.Ourso began picketing on his own without priorsupport by fellow workers, without approval of theUnion, without seeking to use the contractual griev-ance procedure, and without regard to the no-strikeprovision of the bargaining agreement.' Although incertain circumstances ostensibly individual activitymay in fact be concerted activity if it directly involvesthe furtherance of rights which inure to the benefit offellow employees, those circumstances are not presenthere. Cf. Alleluia Cushion Co., Inc., 221 NLRB 999(1975). Ourso picketed to protest his discharge, not toprotest safety matters or other working conditions. Atmost, the picketing was indirectly related to safetymatters because Ourso believed that his safety com-plaint played a part in his discharge. Even so, Oursomade no attempt, either on his picket sign or orally, tocommunicate this belief to others. Instead, he ap-peared on the next day following his discharge with apicket sign stating that Anco was unfair. Thus, Oursosought something for himself only, and his picketingdid not directly relate to matters of mutual concern toother employees. Any indirect relationship to theworking conditions of other employees is too remoteto convert Ourso's personal protest into a concertedprotest. See Tabernacle Community Hospital & HealthCenter, 233 NLRB 1425 (1977). Accordingly, we findthat Ourso's picketing was not concerted activity, wastherefore not protected by the Act, and was legal' The Administrative Law Judge's analysis of the effect of the no-strikeprovision was made in the context of the relationship between Dow and Ancoand in consideration of whether that provision removed the picketing from theAct's protection. Although the contractor-subcontractor relationship addscomplexity to the case. it does so primarily by obscuring the fundamentalissue of whether Ourso's activity was individual rather than concerted. In thisconnection, we find that Ourso's picketing in contravention of the establishedground to bar his further employment at the construc-tion site.In sum, we find that Ourso was lawfully discharged,and that he picketed in personal protest of hisdischarge. To find, in these circumstances, that Oursowas engaged in concerted activity would subject anemployer and its general contractor to undue harass-ment, with no recourse, by any ex-employee whothought he had a colorable claim of unfair treatment,and who decided to disrupt the business of theemployer and general contractor, no matter what thegrounds for that employee's discharge. Such a result isunreasonable and is clearly not mandated by the Act.Accordingly, we shall dismiss all allegations of thecomplaint against all Respondents except that portionof the complaint respecting Anco's threat to dischargeemployees for filing safety complaints.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Anco Insulations, Inc., Baton Rouge, Louisiana, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening its employees with discharge forengaging in concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its place of business at the Dow facility inPlaquemine, Louisiana, copies of the attached noticemarked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 15, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.bargaining relationship and procedures is one of several factors showing thatOurso was acting individually.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the complaint allega-tions that Dow Chemical Company, Louisiana Divi-sion, and McCarty Corporation violated the Act arehereby dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to discharge employeesfor engaging in concerted activities for the pur-pose of collective bargaining or other mutual aidor protectionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act, asamended.ANCO INSULATIONS, INC.DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge: Thiscase was heard on March 26-28, 1979, in Baton Rouge,Louisiana. The consolidated complaint issued on November30, 1978, pursuant to charges filed in the captioned matterson May 25, 1978, by Larry J. Ourso, Sr., an individual. Thecomplaint alleges that Respondent Dow Chemical causedRespondent Anco to terminate Larry J. Ourso, Sr., on April28, 1979, and that Dow caused Respondent McCarty torefuse to employ Ourso on May 9, 1978, in violation ofSection 8(a)(1) and (3) of the National Labor Relations Act(Act). It is also alleged that Anco threatened to dischargeOurso in violation of Section 8(a)(1).All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to file briefs. Briefs, which have been carefullyconsidered, were filed on behalf of General Counsel, Dow,Anco, and McCarty. Upon the entire record' and from myobservation of the witnesses and their demeanor, I make thefollowing:Including McCarty's motion to amend its answer, which was granted atthe hearing, and General Counsel's motion to correct record, made at thefiling of his brief, which is hereby granted.I According to testimony at the hearing, permit holders, like Ourso, arereferred to jobs after the Union has exhausted its list of members available forwork.I Anco was admittedly a member of Master Insulators Association of NewOrleans and Baton Rouge, Inc., and McCarty was admittedly a member ofSoutheastern Louisiana Insulation Contractors Association, multiemployerassociations which are signatory to a collective-bargaining agreement with theUnion.' The collective-bargaining agreement effecting Anco, McCarty, and theUnion provides, at an. V (in part):FINDINGS OF FACTI. COMMERCEAnco admitted and I find that it is an employer engagedin commerce within the meaning of the Act.Dow admitted and I find that it is an employer engaged incommerce within the meaning of the Act.McCarty admitted and I find that it is an employerengaged in commerce within the meaning of the Act.II. LABOR ORGANIZATIONRespondents admitted and I find that InternationalAssociation of Heat and Frost Insulators and AsbestosWorkers' Local No. 53 (Union) is a labor organization asdefined in the Act.III. THE EVIDENCEDuring all times material herein Anco and McCarty wereengaged in construction wo;k at Dow's Plaquemine, Louisi-ana, facility. Ourso was, until April 28, 1978, employed asan insulator by Anco. Ourso was not a member of theUnion. He was referred to Anco, and later to McCarty, bythe Union as a "permit" employee.'Both Anco and McCarty were, at times material, parties'to a collective-bargaining agreement with the Union. Thatagreement contained a "non-strike" clause and a clauseproviding for the processing of grievances through arbitra-tion.' Dow was not signatory to a collective-bargainingagreement with the Union.During March 1978, Ourso's work duties for Ancoinvolved the installation of insulation material in the E-9exchanger area of block 68 at Dow. Ourso and his workpartner, Floyd Hidalgo, worked from scaffolds which hadbeen installed by another contractor. Ourso and Hidalgofound the scaffolds unsafe and complained to the UnionSteward, Marvin Truett. Subsequently, when no repairs weremade to the scaffold, Ourso complained to his foreman,Jerry Guillot, that the scaffold floor boards were notfastened and that some of the handrails were missing.However, when the scaffolding was not repaired, Oursolodged an additional complaint, around March 22, with B.B. Oubre, a civil engineer. Ourso made this complaint toOubre at the conclusion of a safety meeting conducted byOubre on the jobsite. Oubre personally inspected the scaffoldin the presence of Dow Project Supervisor Lester Porrierand Anco Foreman Guillot. Following Oubre's inspectionsome repairs were made to the scaffold. Nevertheless, thescaffold was not completely repaired and, when several daysTrade disputes or grievances shall be settled without cessation of work,and incases where the parties to this Agreement fail to agree the matterin dispute shall be referred to the Joint Trade Board.There shall be no lockouts by the employers, nor any strikes or workstoppages by the Union. In the event the Trade Board shall be unable toresolve a dispute by majority vote, the dispute shall be submitted toarbitration in the following manner:..* *All decisions of the arbitrator shall be final and binding on both parties.6!4 ANCO INSULATIONS, INCpassed with no further work on the scaffold, Ourso com-plained that the scaffold remained unsafe. On March 28,Ourso filed a written "Report of Unsafe Practice, Procedure,Condition." Complete repairs were then made to thescaffold.On March 29, Jerry Guillot called Union Steward MarvinTruett into his office. Guillot told Truett that he had gottena written complaint about the scaffold that Ourso had madeand that he had to get Ourso off the job. Guillot said thatLester Porrier wanted Ourso off the job, that he did ..-twant any troublemakers on the job.' The Union advisedagainst discharging Ourso.Upon hearing that he might be discharged Ourso contact-ed Dow's safety engineer, Robert Vaughn, and complainedthat he was going to be terminated because of his safetycomplaint. Vaughn checked with Lester Porrier to see ifOurso's safety complaint was a valid one and if it had beencorrected. Vaughn testified that he instructed Porrier tocheck and insure that Ourso was not let go because of hissafety complaint. Porrier reported back to Vaughn thatOurso was not going to be terminated.In late April Ourso and Hidalgo started using a stairwaylocated near furnaces, identified as KTI furnaces, whenascending and descending to their work area on scaffoldingon vertical vessels. A few days before Ourso's discharge heand Hidalgo noticed that insulation was apparently beinginstalled by another contractor inside the KTI furnaces.Ourso mentioned this matter to steward Truett since itinvolved a possible jurisdictional dispute.' Truett said that hewas going to miss work the following day and he askedOurso to call the Union about the furnace. Ourso contactedthe union office and was told by Edward Jacob to check outthe furnace work.'On April 27, Ourso went into the KTI furnace andquestioned some of the employees working in the furnace.Ourso asked if they had insulators working with them. Hechecked the type of material they were using and the type ofscaffolding that had been erected in the furnace.' After a fewminutes in the furnace Ourso returned to his regular workstation and resumed work. Later, during his lunch break,Ourso phoned his findings to Edward Jacob. The followingday Ourso told Union Steward Truett what he had found inthe furnace.At approximately I p.m. on April 28, Ourso was calleddown by Guillot and terminated. Ourso testified that Guillottold him that he had been seen inside the furnace and thatLester Porrier wanted him off the job.On the Monday following his discharge Ourso picketedgate 6 at Dow from approximately 5:50 to 9:15 a.m. Gate 6was the entrance to the construction site where Ourso hadworked until April 28. Ourso's picket sign stated "AncoIndustrial Insulators Unfair." Ourso testified that he picket-ed to let his fellow workers know what would happen to' I credit Truett's testimony in this regard. Guillot did not specifically denyTruett's account and the testimony of the Union's International representa-tive, Edward Jacob, demonstrated that Guillot made a similar statement tohim.' The presence of insulation material caused Ourso to believe that anotherunion's members might be engaging in work that should have been performedby members of the Asbestos Workers (the Union).' Respondents contend that the evidence does not support Ourso'scontention that he was acting pursuant to Jacob's directive when he checkedthem if they were involved in a "safety incident." Ancosecured an injunction prohibiting Ourso from picketing, andhe did not picket after 9:15 Monday, May 1.On May 9, Ourso was referred back to the Dow facility towork for McCarty. Pursuant to that referral from the Union,Ourso reported to Dow's gate 3 at 7:30 a.m. on May 10.Ourso was prevented from entering the gate by Dowsecurity. The evidence is uncontested that Dow preventedhis entrance because of his May 1 picketing. Ourso was notemployed by McCarty pursuant to the union referral afterDow stopped him at the gate.IV. ANALYSIS AND CONCLUSIONSA. The April 28 DischargeThe General Counsel contends that Ourso was dischargedby Anco at the insistence of Dow because of Ourso'scomplaint concerning unsafe scaffolding. Alternately, Gen-eral Counsel argues that Ourso's activity in questioning apossible work jurisdiction conflict was protected concertedactivity and that his discharge for that reason would be aviolation. In support of his primary argument, the GeneralCounsel cited several decisions including Key City Mechani-cal Contractors, Inc., 227 NLRB 1884 (1977); InterboroContractors, Inc., 157 NLRB 1295 (1966); Alleluia CushionCo., Inc., 221 NLRB 999 (1975); and Carbet Corporation,191 NLRB 892 (1971), to demonstrate that the Boardrecognizes that a complaint, such as Ourso's, about unsafeworking conditions constitutes protected concerted activity.I agree. Ourso's activity in complaining about the scaffold-ing was designed to improve the safety of the work area forall the employees and was concerted.The General Counsel points to statements by AncoForeman Guillot to Steward Truett and union representativeEdward Jacob as supporting his position that Ourso wasfired because of his unsafe complaints. As mentioned above Icredit the testimony of Truett and Jacob that Guillot toldeach of them that Lester Porrier wanted Ourso off the jobbecause of Ourso's unsafe scaffolding complaints. BothTruett and Jacob impressed me as candid, straightforwardwitnesses. Guillot's testimony demonstrated that his recol-lection was vague regarding the alleged threats. Guillotrefused to specifically deny the threats but indicated simplythat he did not recall those conversations.I also agree with the General Counsel's contention thatOurso was acting pursuant to instructions from the Unionwhen he entered the KTI furnace on April 27. I amconvinced that Ourso was instructed by the Union to checkout the work in the furnace to determine if it was properlythe Union's work. Ourso's comments to the employees in thefurnace demonstrate that his motive for being there was tocheck the work. The testimony of Jacob, Ourso, and Truettinto the nature of the insulation work in the KTI furnaces. However, I amconvinced that Ourso was acting pursuant to Jacob's instructions. There wasno affirmative evidence offered to dispute Ourso's contention. Both Ourso andJacob testified that Ourso was told to check out the work, and Ourso'scomments to the employees in the furnace on April 27 demonstrates that hewas there to check into whether they were doing Asbestos Workers work.' Apparently one indicium used to determine if the work is customarilyAsbestos Workers is the question of whether the scaffolding is erected on alevel by level basis.615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemonstrates that Ourso was concerned about the work onApril 26 and that he was told to follow up on the mattersince Truett would be absent on the 27th. However, theevidence reveals that Anco had no knowledge of Ourso'sassignment from the Union until at least after its initialdecision to discharge Ourso for entering the furnace.2The incidents of April 27 present difficult problems forthe General Counsel. Ourso did not deny that he entered theKTI furnace on April 27 without notifying anyone before-hand. These furnaces, which were being bricked inside to ahigh level, were dangerous areas. Ourso entered the furnaceduring his worktime and he caused a disruption in the workof the contractor in the furnace. Although there is a disputeas to how close to the furnace Ourso's work area extended, itis undisputed that the inside of the furnace was outsideOurso's work area.In order to prevail in its discharge allegations the GeneralCounsel must show that Ourso's concerted or union activi-ties were a cause of the discharge. An employee is notimmune from discipline because of his protected activities.'It is axiomatic that some activities by any employee, evenone engaged in union business, may properly subject theemployee to disciplinary measures. With this in mind I haveexamined the record to determine if Ourso was treated in adisparate manner in relation to other employees and, if hewas not, whether he would, as the result of his mission onbehalf of the Union, be entitled to special consideration."The record indicates that other employees working forvarious contractors on the Dow job have been dischargedbecause they left their work area. One of the GeneralCounsel's witnesses, Robert Boudreaux, admitted that hehad been discharged when he walked through anothercontractor's' work area and stopped to talk with thatcontractor's foreman. Even Ourso admitted that he hadheard of several instances of people being discharged forbeing out of their work area. Robert Boudreaux also testifiedthat other employees had walked through areas of othercontractors along with him and those employees had notbeen discharged. However, there was no showing that any ofthose employees stopped to talk with employees of othercontractors or that they otherwise disrupted work or placedthemselves or others in danger. Therefore, I conclude that bydischarging Ourso for being out of his work area on April27, Anco was not treating him disparately.In determining whether Ourso was entitled to specialconsiderations due to his directive to check out the work, Ihave examined the record for evidence of the customaryprocedure for handling possible jurisdictional problems. Ihave also considered whether the evidence demonstrated theexistence of a need, in this particular instance, to avoid the'Compare with Key City Mechanical Contractors, supro.'° E.g., M. R. d R. Trucking Company. 218 NLRB 1109 (1975)." This case must be distinguished from Key City Mechanical Contractors,supra. In Key City the employer was aware of employees inquiring into thejurisdictional question. Here the evidence fails to show that Anco or Dow wasaware of Ourso's purpose in entering the furnace prior to the initial decision toterminate Ourso.'' Ironically the other contractor involved in Boudreaux's discharge wasAnco." Bechtel Power Corporation, 239 NLRB 1139 (1979). In view of my findingregarding Ourso's discharge I find it unnecessary, and I do not reach, Anco'scontention that it would have legally discharged Ourso in any event laterduring the afternoon of April 28.standard procedure. Tommy Hussey, project superintendentfor La-Mo Refractory Company at the Dow site, testifiedwithout rebuttal that the common practice in the area whichincludes the Dow site was for stewards to work throughtheir superintendent and the superintendent and steward ofthe other contractors with whom they have a possiblejurisdictional dispute, away from the job. By that means thematter may be resolved without disrupting work, since thatprocedure would not involve unnecessarily alerting employ-ees to the jurisdictional question. The record does not revealwhy Ourso failed to follow this procedure. Therefore, I haveconcluded that the circumstances did not justify Ancotreating Ourso differently from any employee. The evidencefailed to show a need existed for avoiding the normalprocedure. On that basis I find that Anco's April 28discharge of Ourso was not illegal."B. Barring Ourso From Dow's PremisesThe evidence is uncontested that Ourso was barred fromentering Dow's premises on May 10, because of his May Ipicketing. The evidence showed that Dow alone wasinvolved in preventing Ourso from entering the premiseswhere he was scheduled to start work for McCarty. Thecomplaint alleges that both Dow's action in barring Oursofrom entering the premises and McCarty's action in notemploying Ourso violated Section 8(a)(3). In addressing thatissue I shall consider first whether Ourso's picketing on MayI was concerted activity and secondly whether, if concerted,it was protected under the Act.I. Ourso's picketing; concerted activity or notOurso picketed Dow's gate 6 alone for approximately 3-%hours on May .It is undisputed that his picketing waseffective. The evidence revealed that the construction workat Dow was seriously affected on that day because employeesrefused to cross Ourso's picket line. Ourso's picket signstated "Anco Industrial Insulators Unfair." Ourso testifiedthat he picketed because he "just wanted to let mycoworkers know what-what would-what would happento them if they got involved in a-safety incident."At the time of his picketing Ourso was aware of Guillot'sMarch 29 threat to the Union Steward and to UnionRepresentative Jacob that Dow wanted Ourso off the jobbecause of his complaint about the unsafe scaffolding.'4Ourso was also aware that Lester Porrier of Dow wasdirectly involved in his April 28 discharge.'" Following hispicketing on May , Ourso had a conversation regarding thepicketing with Anco Vice President Harold Johnson. Ourso" As indicated above, I credit Union Steward Truett's and Jacob'stestimony regarding Guillot's threat. I also credit Ourso's testimony thatTruett told him about Guillot's threat." According to the uncontested testimony of Anco supervisors Bourgeoisand Guillot, after Guillot talked with Jacob (of the Union) on April 28 theydecided against discharging Ourso immediately. Allegedly, Bourgeois haddecided to discharge Ourso on other grounds a week before April 28 and itwas planned, according to Bourgeois, to let Ourso go at the end of the April28 shift. Therefore, when Jacob resisted their decision to fire Oursoimmediately for entering the furnace, Bourgeois and Guillot decided to waituntil the end of the day and let Ourso go pursuant to their earlier plan.However, when Lester Porrier learned of the delay in Ourso's discharge, he616 ANCO INSULATIONS, INCtold Johnson that he thought "he had been fired at Dowbecause Dow did not want him in the plant because of safetycomplaints." Johnson asked Ourso what it would take tostop his picketing. Ourso replied that he wanted to bereinstated.Therefore, I find the evidence fully supports, and I credit,Ourso's assertion that he was picketing to let his fellowworkers know that in his opinion he had been fired becausehe filed an unsafe condition report.'" In view of the creditedevidence which connected Dow (through Lester Porrier)with Guillot's threat to discharge Ourso and with Ourso'sultimate discharge, I find that the basis for his picketing wasnot frivolous.7I have no doubt, and find as a fact, that Ourso by filingthe unsafe condition report was engaged in protectedconcerted activity. The very nature of the complaint evi-dences a desire to make the scaffolding safe for all theemployees." Moreover, the evidence demonstrates thatOurso was acting in concert with his work partner FloydHidalgo in lodging the unsafe complaint.In Pink Moody, supra, the Board found that a driver'srefusal to drive a truck he felt was unsafe constitutedconcerted activity. Pink Moody fell squarely in the line ofcases including Alleluia Cushion Co., supra; Air SurreyCorporation, 229 NLRB 1064 (1977); and Dawson CabinetCompany, Inc., 228 NLRB 290 (1977), holding employeeprotests, including refusals to work, were concerted if theemployee's action fell within "the premise that an individu-al's actions may be considered to be concerted in nature ifthey relate to conditions of employment that are matters ofmutual concern to all the affected employees." (Air SurreyCorporation, supra, at 1064).'9 If protests regarding unsafeconditions are concerted, then obviously protest of adischarge which the protesting employee reasonably be-lieved20stemed from his unsafe condition complaints,"would also be concerted. Therefore, I find Ourso's picketingconstituted concerted activity.2. Ourso's picketing; protected or notIn view of my finding above that Ourso's picketing wasconcerted, I shall find it protected unless there is some basison which Ourso lost his protected status. Respondentscontend there are several reasons why the picketing was notprotected:complained to Bourgeois' supervisor, who directed the immediate discharge ofOurso. I credit Ourso's testimony that Guillot told him during his dischargeinterview, "Lester Porrier said for us to get you off the job."'' In crediting Ourso's testimony in this regard, I do so pursuant to myinquiry into his motive for picketing. I agree with the argument advanced byMcCarty that the language on the picket sign did not indicate Ourso wasprotesting that he had been discharged because of his safety complaints.However, I do not consider his success, or lack of success, in articulating thebasis of his protest to other employees to be a necessary element indetermining whether the picketing was protected concerted activity. Ofcourse, Ourso's motive for picketing is a material inquiry and I make myfinding despite the picket sign's language." Despite my finding that Ourso's belief was not frivolous, I do notunderstand such a finding to be necessary under Board precedent to adetermination that Ourso's picketing was protected concerted activity. Cf.Blount Brothers Corp.. 230 NLRB 586, 595 (1977)." Pink Moody. Inc., 237 NLRB 39 (1978); B d P Motor Express Inc.. 230NLRB 653 (1977); Roadway Express, Inc.. 217 NLRB 278 (1975); AlleluiaCushion Co.. Inc.. 221 NLRB 999 (1975).3. The "no-strike" provisionAs indicated above, both Anco and McCarty were at allmaterial times party to a collective-bargaining agreementwhich included both a no-strike provision and an arbitrationprovision." Nevertheless, I find that the unique circum-stances of this case produced a situation where there existedno effective no-strike agreement.In order for a no-strike provision to be legally binding, thecontract must contain a binding arbitration clause whichprovides the employees a forum for resolution of grievancesshort of striking. The Supreme Court in Texile WorkersUnion of America v. Lincoln Mills of Alabama.2' stated,"Plainly the agreement to arbitrate grievance disputes is thequid pro quo for an agreement not to strike."The arbitration provisions of Anco's and McCarty'scontracts were not binding on Dow. Even if Ourso had beensuccessful in a grievance against Anco, it would have had nobinding effect on Dow. In view of Dow's material involve-ment in Ourso's discharge and the power of Dow's sanctionsas evidenced by Dow's preventing McCarty from hiringOurso by barring him from the premises, it is clear that onlythrough an arbitration provision which would bind Dow aswell as Anco could Ourso have effectively remedied agrievance over his termination. In view of the absence ofsuch a binding provision, I find there existed no "quid proquo" and, therefore, the existing no-strike provision has nobinding effect on Ourso in the instant situation.4. The picketing; a "wildcat" strike, "stranger"picketing, and reasonableRespondents contend that since Ourso's picketing was notauthorized by the Union, it was an effort to circumvent theUnion's efforts to bargain as his exclusive representative,and was unprotected." I reject this contention on substan-tially the same basis as I rejected the "no-strike" agreementargument. In order for Ourso's picketing to circumvent hiselected representative's efforts to engage in bargaining, theremust of necessity be a bargaining relationship between theemployer and that representative. In the instant case therewas no such relationship involving Dow. As I indicatedabove, Dow was intimately connected with both Ourso'sdischarge and Anco's Section 8(a)( ) threat to discharge himover his safety complaints." See also M Restaurants. Incorporated. d/b/a The Moudarin, 228 NLRB930 (1977).: Sec Rdcw-ay Expres. Inc.. supra. at 279, where the Board found aviolation where a truckdriver was discharged for his "refusal to drive what hehbelived to be an unsafe tractor." (Emphasis supplied.)n I specifically reject the General Counsel's contention that Ourso wasengaged in unfair labor practice picketing. I find that his picketing wasprecipated by his discharge, which was not an unfair labor labor practice.However, on the basis of factors including Guillot's March 29 threat todischarge Ourso because of Lester Porrier's unhappiness over Ourso's unsafecondition complaint, which I find hereafter to be a violation of Sec. 8(aXl),and Guillot's April 28 assertion that Lester Porrier was insisting on Ourso'sdischarge, I find that Ourso had a reasonable basis for concluding that hisdischarge was connected to Dow's concern over his unsafe conditioncomplaint." See fn. 2 and 3, supra." 353 U.S. 448, 455 (1957)." Emporium Capwell Co. v. Western Addition Community Organization.420 U.S. 50 (1975); T-K City Disposal. Inc., 190 NLRB 462 (1971).617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn support of the contention that Ourso engaged in"stranger" picketing, counsel cited Raleigh Water HeaterMfg. Co., Inc., 136 NLRB 76, 80 (1962). The situation inRaleigh is to be distinguished from the question before me.In Raleigh the Board was considering whether employeeswho engaged in picketing following their legal dischargewere entitled to reinstatement rights as economic strikers.The Board held they were not because of their discharge. Inthe instant query I am not concerned with Ourso's rights toreinstatement at Anco. I am concerned with his rights tofuture employment without interference in violation of theAct. Therefore, I find Raleigh to be inapplicable.I also find Ourso's picketing was not unreasonable. It didnot result in a "quickie" or "intermittent" strike, slowdown,partial strike, or sit-down strike, so as to lose its protectionunder the Act. The case cited by counsel, Dobbs Houses,Inc. v. N.L.R.B., 325 F.2d 531 (5th Cir. 1963), whichinvolved a walkout of restaurant waitresses during the rushhour is clearly distinguishable from the instant situation. Ifind Ourso's picketing was not unreasonable or indefensibleunder applicable authority."In view of the above and the record as a whole, I findOurso's picketing was protected concerted activity. Dow'saction in barring Ourso's admission to their facility for thepurpose of employment by McCarty on May 10 was,therefore, violative of Section 8(aX)(1) of the Act and I sofind.C. McCarty's LiabilityThe evidence failed to demonstrate any basis for McCar-ty's refusal to employ Ourso other than his unavailability.The record demonstrated that all the comments by McCar-ty's supervision were to the effect that they could not employOurso because Dow would not permit him in the plant. Theevidence failed to demonstrate that McCarty was in anysense acting in collusion with Dow in preventing Ourso fromworking. Therefore, I find that the evidence does not showthat McCarty's failure to hire Ourso on May 10 wasprecipitated by motives which would constitute a violationof the Act.D. The Alleged 8(a)(1) ViolationAs indicated above, I credit the testimony of UnionSteward Truett that on March 29 Anco Foreman Guillottold him that he had a copy of the written complaint Oursohad made about unsafe scaffolding. Guillot said that LesterPorrier wanted Ourso off the job, that he did not want anytroublemakers on the job. At the time Truett was anemployee working under Guillot's supervision. I find Guil-lot's remarks included a threat to discharge an employeebecause the employee engaged in protected concerted activi-ty in violation of Section 8(a)(l) of the Act.2" See, for example, M Restaurants. Incorporated. 228 NLRB 930, 932(1977).Upon the foregoing findings of fact and upon the entirerecord, I hereby make the following:CONCLUSIONS OF LAWI. Each of the respective Respondents, Anco Insulations,Inc., Dow Chemical Company, Louisiana Division, and TheMcCarty Corporation, is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. International Association of Heat and Frost Insulatorsand Asbestos Workers' Local 53 is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By threatening to discharge its employee because heengaged in protected concerted activity, Anco has engagedin unfair labor practices within the meaning of Section8(a)(l) of the Act.4. By barring employee Larry J. Ourso, Sr., from itsPlaquemine, Louisiana, facility and thereby preventing himfrom being employed by McCarty because he engaged inprotected concerted activities, Dow has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5. Respondents Anco and Dow did not engage in unfairlabor practices by discharging Ourso on April 28, 1978.6. Respondent McCarty did not engage in unfair laborpractices by refusing to employ Otirso on May 10, 1978.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondents Anco and Dow haveengaged in unfair labor practices, I shall recommend thatthey be ordered to cease and desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act.Having found that Respondent Dow unlawfully preventedthe employment of Larry J. Ourso, Sr., I recommend thatDow be ordered to immediately remove all impediments tohis employment at or outside its Plaquemine, Louisiana,facility and to immediately notify all employers at itsPlaquemine facility of that action, and make Ourso wholefor any loss of earnings and employee benefits he may havesuffered from May 10, 1978, to the date he is offeredemployment which is substantially equivalent to the employ-ment to which he was referred at The McCarty Corporationon May 10, 1978, by an employer at the Dow Plaquemine,Louisiana, facility. The amount of backpay shall be comput-ed in the manner set forth in F. W Woolworth Company, 90NLRB 289 (1950), with interest thereon to be computed inthe manner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).2'[Recommended Order omitted from publication.]" See, generally, Isis Plumbing d Heating Co.. 138 NLRB 716 (1962).618